Citation Nr: 0509054	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right knee disability as secondary to a 
service connected left knee disability. 

2.  Entitlement to an increased rating for postoperative 
internal derangement of the left knee, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, 
California and Pittsburgh, Pennsylvania, which denied the 
benefits sought.  

The case was previously before the Board in October 2004, at 
which time it was Remanded to afford the veteran a hearing 
before a Veterans Law Judge, Board of Veterans' Appeals.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
that vein, the Board construes the veteran's testimony at his 
hearing before the undersigned in December 2004 to raise a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  Inasmuch as that claim is not properly before 
the Board, it is referred to the RO for disposition as 
appropriate.

The issues of entitlement to service connection for a right 
knee disability as secondary to a service connected left knee 
disability and increased rating for the service connected 
left knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed decision dated March 2, 1995, the RO 
denied the veteran entitlement to service connection for a 
right knee disability as secondary to a service connected 
left knee disability.

2.  New and material evidence has been submitted to warrant 
reopening a claim of entitlement to service connection for a 
right knee disability as secondary to a service connected 
left knee disability.


CONCLUSIONS OF LAW

1.  The March 1995 RO decision which denied entitlement to 
service connection for a right knee disability as secondary 
to a service connected left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004). 

2.  Evidence received since the March 1995 rating decision is 
new and material, and the claim of service connection for a 
right knee disability as secondary to a service connected 
left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from March 1995, the RO 
denied entitlement to service connection for a right knee 
disability as secondary to a service connected left knee 
disability, as the evidence failed to demonstrate a right 
knee disorder, then manifested, was related to the service 
connected left knee disability.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran's request to reopen his claim 
of service connection for a right knee disorder was filed in 
March 2002, the amended regulation applies to this claim.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Although all pertinent medical evidence relating to the 
veteran's right knee has not yet been obtained, the Board 
observes that a handwritten note dated December 20, 2004 has 
recently been submitted.  That note was apparently authored 
by a physician, but the physician's name is illegible.  
Moreover, it was not submitted on a physician's letterhead.  
Collectively, the foregoing raises some question as to the 
credibility of the evidence.  That note, nevertheless, 
suggests an association between the veteran's currently non-
service connected right knee degenerative condition and his 
service connected left knee disability by aggravation.  The 
Board considers that the December 2004 evidence does tend to 
show that a nexus exists between the claimed disorder and the 
veteran's service connected left knee, and does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened.

Although the Board recognizes that there is additional 
evidence available vis-à-vis this claim, adjudicating the 
claim before obtaining such evidence is not technically 
proper.  However, any error in these regards is harmless, and 
the Board perceives no prejudice to the veteran in light of 
the disposition at this juncture.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
a right knee disability as secondary to a service connected 
left knee disability is reopened.  To this extent, the appeal 
is granted, subject to the directions set forth in the 
following remand portion of this decision.  




REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 
(1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
this case, the veteran has indicated receiving treatment from 
Tri County Orthopedics as well as additional treatment from 
two different VA Medical Centers.  Records of such treatment 
should be obtained.

The veteran has also indicated that he had applied for and 
had been receiving benefits from the Social Security 
Administration (SSA).  Efforts to obtain any records 
pertaining to that claim have not been accomplished, and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).

The Board is of the additional opinion that a new examination 
is warranted.  The Court has held that, when a veteran-
claimant alleges that his service-connected disability has 
worsened since his last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if some time has passed since the last 
examination that addresses the level of impairment of the 
disability at issue.  In this case, the last examination was 
afforded in October 2001.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (VA should schedule another examination where 
appellant complained of increased disability two years after 
the last examination).

At his hearing before the undersigned in December 2004, the 
veteran's representative requested that, if another 
examination were to be furnished, that examination also 
address the right knee claim as secondary to the service 
connected left knee.  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service- connected disorder.  38 
C.F.R. § 3.310.  Secondary service connection may be found in 
certain instances in which a service- connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  The veteran should be contacted and 
requested to provide identification 
information as to all treatment of his 
knee disorders from Tri County 
Orthopedics as well as any other private 
health care providers who have provided 
treatment for his knees to facilitate 
contacting those providers.  Upon receipt 
of the requested information and the 
appropriate releases, the identified 
health care providers should be contacted 
and requested to forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran's 
knee disorders, not already of record, 
for incorporation into the record.  

3.  The veteran's report of orthopedic 
examination from February 8, 2004 as well 
as the treatment records from the VA 
medical centers in Pittsburgh (University 
Drive) and Butler, Pennsylvania for the 
period from January 2002 to the present 
should be obtained and associated with 
his claims folder to ensure that the VA 
has met its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

4.  After obtaining all the above 
evidence, to the extent available, the 
veteran should undergo a VA orthopedic 
examination to determine the current 
severity of his service-connected left 
knee disability  and additionally for an 
opinion as to whether it is as likely as 
not that any right knee disorder 
diagnosed is caused or aggravated by his 
service connected left knee. 

The claims folder  must be made available 
to the examiner for his or her review in 
conjunction with the examination.  The 
examiner should document that such review 
was completed.

The examiner is requested to offer an 
opinion as to the etiology of any 
currently diagnosable right knee 
pathology found and whether it is as 
least as likely as not (50% or greater 
likelihood) that any such pathology was 
caused and/or aggravated by the veteran's 
service connected left knee disability.  
The examiners attention is invited to the 
handwritten note dated December 20, 2004 
that was apparently signed by a private 
physician.  If the VA examiner considers 
that a relationship exists between the 
right knee and the service connected left 
knee on the basis of aggravation rather 
than causation, the examiner should 
further indicate (1) the baseline 
manifestations which are due to the 
effects of each right knee disability 
found on examination, (2) the increased 
manifestations, (e.g. if feasible, 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups) which, 
in the examiner's opinion, are 
attributable to the service-connected 
left knee disability.

The examination should include range of 
motion studies for both knees, as well as 
any other tests that are deemed 
appropriate.  The orthopedic examiner 
should also determine whether the knees 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.

5.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


